BLODGETT, J.
Heard upon motion, for new trial filed by plaintiff after verdict of a jury for defendant.
Action arose over a promissory note sold by holder to plaintiff.
Note was payable on demand and testimony was introduced that while note was in the hands of original payee same was dishonoured, and that the note at the time of its purchase by plaintiff was so long unpaid that purchaser took same subject to all equities existing between the maker and payee.
The court allowed testimony to be introduced as to such equities and can hot say the jury was not justified in its verdict.
Motion denied.